United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1643
Issued: March 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2018 appellant filed a timely appeal from a March 21, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision, dated February 23, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.
FACTUAL HISTORY
On October 27, 2016 appellant, then a 47-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a sprain of her right shoulder over a period
of time causally related to factors of her federal employment. She did not stop work. The
employing establishment controverted the claim.
By an appeal request form dated and postmarked March 9, 2017 appellant requested a
telephonic hearing with a representative of OWCP’s Branch of Hearings and Review. In a
February 7, 2018 letter, OWCP’s hearing representative notified her that OWCP’s Branch of
Hearings and Review had scheduled a telephonic hearing for March 9, 2018, at 12:30 p.m. Eastern
Standard Time (EST). The hearing notice was mailed to appellant’s address of record and she was
provided with a toll-free number to call and the appropriate passcode. Appellant did not, however,
call in for the hearing at the appointed time. She also did not contact OWCP’s Branch of Hearings
and Review within 10 days thereafter to explain her absence.
By decision dated March 21, 2018, OWCP’s hearing representative determined that
appellant abandoned her request for a telephonic hearing.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.3 Unless otherwise directed in writing by the claimant, the hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.4 OWCP has the burden of proving that
it properly mailed to a claimant and any representative of record a notice of a scheduled hearing.5
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant

3

20 C.F.R. § 10.616(a).

4

Id. at § 10.617(b).

5

T.P., Docket No. 15-0806 (issued September 11, 2015).

2

to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing.6
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.
Following OWCP’s February 23, 2017 final decision denying appellant’s occupational
disease claim, she filed a timely request for a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. In a February 7, 2018 letter, a hearing representative
notified her that OWCP’s Branch of Hearings and Review had scheduled a telephonic hearing for
March 9, 2018, at 12:30 p.m., EST. OWCP properly mailed the hearing notice to appellant’s last
known address.7 Appellant failed to call-in for the scheduled hearing using the provided telephone
number. She did not request a postponement or provide an explanation to OWCP for her failure
to attend the hearing within 10 days of the scheduled hearing. The Board thus finds that OWCP
properly determined that appellant abandoned her request for a telephonic hearing.8
On appeal appellant argues that she did not abandon her hearing. However, the Board finds
that she abandoned the scheduled hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephonic hearing before an OWCP hearing representative.

6

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.6(g) (October 2011). See also A.J., Docket No. 18-0830 (issued January 10, 2019).
7
Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is called the mailbox rule. See C.Y., Docket No. 18-0263 (issued
September 14, 2018). Appellant did not submit evidence of nondelivery of OWCP’s February 7, 2018 hearing notice
such that the presumption of receipt would be rebutted.
8

See supra note 6; see also R.S., Docket No. 15-1358 (issued December 4, 2015).

3

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2018 decision of the Office of
Workers’ Compensation Program is affirmed.
Issued: March 1, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

